Citation Nr: 0434475	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for right and left 
shoulder disabilities. 

3.  Entitlement to service connection for chronic fatigue and 
sleep disturbance, including as due to undiagnosed illness. 

4.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness. 

5.  Entitlement to service connection for a skin condition, 
including as due to undiagnosed illness. 

6.  Entitlement to service connection for gastrointestinal 
problems (also claimed as gastritis and hiatal hernia), 
including as due to undiagnosed illness. 

7.  Entitlement to increased (compensable) rating for right 
epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977 and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case was previously before the Board in February 2001, at 
which time it was Remanded to afford the veteran a medical 
examination and to ensure that due process was afforded 
consistent with recently enacted legislation.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 

This appeal of the issues relating to entitlement to service 
connection for bilateral shoulder conditions are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A pes planus disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that the veteran 
presently has such a disorder. 

3.  The veteran does not have an undiagnosed disability 
manifested by chronic fatigue and insomnia; his chronic 
fatigue and insomnia are not related to his service.

4.  The veteran does not have an undiagnosed disability 
manifested by headaches; his headaches are not related to his 
service.

5.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his skin; his skin symptoms 
are not related to his service.

6.  The veteran does not have an undiagnosed disability 
manifested by gastrointestinal symptoms; his gastrointestinal 
symptoms are not related to his service.

7.  The veteran's service-connected epididymitis results in 
some symptomatology, but does not approximate atrophy of a 
testis or a condition requiring long-term drug therapy or 
intermittent intensive management, nor has it resulted in 1-2 
hospitalizations per year.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 

2.  Headaches, and a disability manifested by signs or 
symptoms involving headaches, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

3.  Chronic fatigue and insomnia , and a disability 
manifested by signs or symptoms involving chronic fatigue and 
insomnia, were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).

4.  A skin rash, and a disability manifested by signs or 
symptoms involving the skin, was not incurred in or 
aggravated by the veteran's active military service. 38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

5.  A gastrointestinal disorder, and a disability manifested 
by signs or symptoms involving the gastrointestinal system, 
was not incurred in or aggravated by the veteran's active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

6.  The criteria for the assignment of a compensable 
evaluation for service-connected epididymitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.7, 4.20, 4.115a, 4.115b, Diagnostic Codes 7523, 
7525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in March 2001 and 
September 2003 as well as the Supplemental Statement of the 
Case of July 2004.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of July 20, 2004, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 
 
In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include fatigue, headache, muscle pain, joint pain, 
and signs or symptoms involving the respiratory system.  
Objective indications of chronic disability include both 
objective evidence perceptible to an examining physician and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

Pes planus

Service medical records, including the veteran's separation 
examination, are silent as to complaints, treatment or 
diagnoses relating to  pes planus.  Although outpatient 
treatment records from 1998 reflect that the veteran 
presented for foot pain and that he was seen in June 1999 for 
pes planus, he was afforded a more thorough VA examination in 
March 2004, at which time the examiner commented, 
definitively, that the veteran did not have pes planus.   

Inasmuch as the March 2004 examination conclusion was based 
on the absence of symptomatology as objectively reported on 
physical examination, the March 2004 examination is more 
probative.  The preponderance of the evidence is against that 
the veteran has the claimed disorder.  As noted above, a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the 
claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
pes planus disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  



Chronic Fatigue Syndrome

Service medical records, including separation examination of 
April 1991 are silent as to complaints, treatment or 
diagnoses relating to the claimed disorder.  In treatment 
records from the VA Medical Center in Miami, the veteran is 
shown with a history of MSA (Multiple Substance Abuse).  The 
assessment of was of drug induced depression.  (ETOH abuse, 
Cocaine abuse).  Further review shows continual treatment for 
MSA.  The claims file was reviewed by the examiner who 
conducted the March 2004 examination.  He concluded that the 
veteran's fatigue and insomnia were due to general anxiety 
and or multiple substance abuse.  The examination provided no 
diagnosis of chronic fatigue syndrome.  

The Board finds that the claim must be denied.  The 
preponderance of the evidence is against that the veteran has 
chronic fatigue syndrome and his sleep disturbance has been 
attributed to causes other than those that are service 
related.  There is no competent evidence linking this 
diagnosed condition to his service.  See 38 C.F.R. § 3.303.  
In addition, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
chronic fatigue and sleep disturbance must be denied on any 
basis.

Headaches 

Service medical records are silent as to complaints, 
treatment or diagnoses relating to headaches.  The veteran 
had a Gulf War examination on 2/23/94 and complained of 
intermittent bilateral temporal headaches unrelated to time 
of day, sleep, food or light.  He proclaimed self treatment 
with Tylenol and or Motrin as needed.  EKG and labs were all 
within normal limits.  

Treatment records from the  Miami VAMC show a diagnosis of 
drug induced depression. (ETOH abuse, Cocaine abuse).  The 
veteran stated that if he drank more than 3 beers in one day 
will have headaches the next.  No treatment is shown for 
headaches only.  A report dated in June 2003, under 
neurological history, denotes no history of chronic or 
recurrent headaches.

The March 2004 examination showed that the veterans file was 
reviewed by the examiner.  Although the veteran complained of 
bitemporal headaches three times a week, lasting for three 
hours, without accompanying symptoms, except mild dizziness, 
the neurological examination was normal.  No assessment of 
chronic or recurrent headaches was made.

Under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited headache symptoms which are 
manifestations of an undiagnosed illness.  One reference is 
made to headaches caused by drinking in excess of three beers 
in a day.  The Board therefore finds that the preponderance 
of the evidence is against the claim.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claim 
of entitlement to service connection for chronic headache 
symptoms must be denied on any basis.

Skin Condition

Service medical records are silent as to complaints, 
treatment or diagnoses relating to the claimed disorder.  On 
his Gulf War examination of February 1994, the examiner only 
noted surgical scars and moles on his neck and scar upper 
right back. The veteran claimed that he developed a "rash" 
on his neck, approximately 6-8 moles noted on neck which 
appeared after Gulf War.  He also claimed to first notice a 
"rash" in June 1992, which was exacerbated by wearing gold 
jewelry.  The symptomatology was reportedly relieved by 
taking off the gold jewelry.  EKG and labs were all within 
normal limits.  No pertinent diagnosis was made as the only 
condition noted on examination was moles. 

At the VA examination of March 2004, the veteran reports no 
complaints of a skin condition.  Nevertheless, the skin 
portion of the examination revealed eczema noted on the left 
ankle and scaly, as well as keratotic skin on the right heel.  
Papules, 3, dark brown on the dorsum of the left foot 2 x 0.5 
cm and big toe, keratotic were also noted. The assessment was 
tinea pedis. 

Based on review of the above evidence, service connection for 
skin condition due to undiagnosed illness is denied because 
the disorder, first manifested many years after service, 
results from a known clinical diagnosis of tinea pedis, which 
neither occurred in nor was caused or aggravated by military 
service.  There is no competent evidence linking these 
diagnosed conditions to service.  See 38 C.F.R. § 3.303.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  In this case, the evidence does 
not show that the veteran has objectively exhibited skin 
symptoms which are manifestations of an undiagnosed illness.  
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for chronic skin symptoms 
must be denied on any basis.

Gastritis and Hiatal Hernia

On his Gulf War examination in February 1994, the veteran 
indicated he stopped drinking in 1993, after being told by 
the doctor at North Shore to stop drinking when "stomach 
trouble" began.  The veteran reported sleeping with two 
pillows per GI instruction.  The veteran stated he was 
diagnosed with a hiatal hernia by private doctors and 
endoscopy.  EKG and labs were all within normal limits.  No 
diagnosis was made on this examination.

A radiology report of December 1997, indicated an essentially 
negative examination of the abdomen, i.e. normal, no active 
disease.  Diagnosis at that time was gastritis vs. peptic 
ulcer disease vs. malingering.  The veteran was instructed to 
stop eating fried food and to stop using cocaine.  
Medications were Tagamet and Compazine.  The veteran was 
again seen 12/25/97, and the assessment was crack cocaine use 
exacerbating gastritis.

The earliest date of treatment for a stomach condition was on 
08-14-00.  The report at that time shows the veteran was seen 
on a follow-up for gastritis which is shown as resolving. 
(Antral gastritis 1993, H. Pylori positive. Report dated 
September 11, 2000, shows the veteran underwent a upper EGD 
which provided an Assessment of GERD.  The stomach was shown 
as normal.  Duodenum was normal up to second portion.  A 
report dated in November 2001, reflected the veteran 
continued to have epigastric pain.  The veteran is shown to 
have a history of herniorrhaphy.  A report dated in January 
2002, reflects that the veteran underwent EGD.  The report 
shows no ulcerations seen, no blood clots or coffee ground 
like material was found in the stomach.  Report dated in July 
2003, showed the veteran with complaints of diarrhea and 
vomiting for the last three days.  The assessment was watery 
diarrhea with no blood with runny nose and generalized 
arthralgia, most likely a viral syndrome.

The March 2004 examination reflects no abdominal complaints.  
The examination of the abdomen reflected no organomegaly.  
The abdomen was soft, and he verbalized tenderness but no 
muscle guarding.  There was no mass.  The rectal examination 
was normal.  The assessment was of gastritis, asymptomatic at 
present; Esophagitis, asymptomatic at present and diarrhea 
most likely irritable bowel syndrome. 

Based on review of the above evidence, service connection for 
gastrointestinal conditions due to undiagnosed illness is 
denied because the disorder, first manifested many years 
after service, results from a known clinical diagnoses, which 
neither occurred in nor was caused or aggravated by military 
service.  There is no competent evidence linking these 
diagnosed conditions to service.  See 38 C.F.R. § 3.303.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  In this case, the evidence does 
not show that the veteran has objectively exhibited 
gastrointestinal symptoms which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
gastrointestinal symptoms must be denied on any basis.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
March 2004.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran underwent an examination on April 17, 2001.  The 
veteran reported no history of urinary continence, and 
catheterization was not needed.  He was not incontinent and 
did not have any urethral dilatations in the past.  The pain 
is referred to the penis.  The examination of the external 
genitalia shows the veteran had a normal right testicle.  
There seemed to be some fullness in the left hemiscrotum, 
probably secondary to the varicocele.  No masses were felt.  
There was some tenderness to palpation of the left testicle.  
There was no atrophy of the testicles.  An addendum dated 04-
21-01, states that in order to determine if the right 
epididymis is obstructed he would have to have a vasogram.  A 
testicular biopsy would be necessary to determine if any 
sperm is being produced by either testicle.  Since the 
veteran has not had a semen analysis for some time.

Medical records from the Miami VAMC for the period of July 
2000 to July 2003 reveal no complaints and/or treatment for 
right epididymitis.  The VA examination dated in November 
2003 reflects subjective complaints of pain in the veteran's 
right testicle when he wears tight shorts or pants and when 
he has hard bowel movements.  He has no lethargy, weakness, 
anorexia, weight loss or gain.  He has no urinary retention, 
dysuria, frequency, hesitancy or incontinence.  He stated 
that he is not impotent but sometimes has difficulty 
maintaining erection.  He has no history of urinary tract 
infection, renal colic, or bladder stones, or acute 
nephritis.  The physical examination which was limited to his 
genitalia reflected that he has a normal phallus.  The left 
testicle measures 7 x 3.5 cm. and the right testicle is 3 x 4 
cm.  No mass was felt on testicle or fluid in the scrotal 
sac.  The diagnosis was of residuals, epididymitis, resolved.  
An urology consult shows that the veteran was seen for 
complaints of pain in the testicle, pain on coital 
activities.  He says it causes pressure on his right 
testicle.  He also has a bulging area in the right groin 
which the examiner doesn't know whether it is a lipoma or 
possible hernia.  The physical examination at this time shows 
the left testicle appears normal in size and shape, the right 
testicle is somewhat smaller than the left.  It is somewhat 
tender to the touch which the examiner cannot really confirm 
the difference, scrotal compartment versus the epididymis. 
The veteran was scheduled for a scrotal ultrasound.  Addendum 
showed that the examiner did notice some mass in the groin 
area, which was somewhat mobile and it could have been a 
lipoma.  However, such did not appear to be related to the 
actual testicular pain.  The pain is present on coital 
activity, on walking, during the day; aggravated by the use 
of tight scrotal support.  In November 2003, an assessment 
was made of (1) bilateral enlarged heterogeneous 
epididymitis, consistent with bilateral epididymitis. (2) 
bilateral varicocele and (3) normal testicular ultrasound.

Based on review of the above evidence the veterans evaluation 
of right epididymitis, currently evaluated as 0 percent 
disabling, is confirmed and continued. To assign a higher 
evaluation of 20 percent there must be objective evidence 
which demonstrates complete atrophy of both testicles. The 
evidence review shows no evidence which demonstrates complete 
atrophy of either or both testicles. The additional 
disabilities of bilateral varicocele and probable lipoma or 
hernia are not shown to be related to the veterans 
disability.

The service connected disability, epididymitis, is not 
specifically listed in the rating criteria.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, with evaluation rendered in accordance with the 
criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Epididymitis could be considered pursuant to the criteria for 
urinary tract infections.  Pursuant to Diagnostic Code 7525 
such a condition requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management are assigned a 10 percent rating, 
whereas urinary tract infection with evidence of recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is assigned a 30 
percent rating.  38 C.F.R. § 4.115a.  Alternatively, the 
condition could be evaluated as testicular damage.  Where 
there is complete atrophy of one testis, a noncompensable 
rating is assigned, while, if there is complete atrophy of 
both testes, a 20 percent rating is assigned.  38 C.F.R. § 
4.115b, Diagnostic Code 7523.

While the significance of the veteran's right scrotal 
discomfort is not minimized, it must be noted that the 
medical record is absent for evidence that the epididymitis 
is productive of long-term drug therapy, 1-2 hospitalizations 
per year, and/or require intermittent intensive management or 
that the condition approximates complete atrophy of one 
testis.  The latter conditions represent appreciably more 
severe disabilities than that presented in this case.  The 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a compensable 
disability evaluation.  38 C.F.R. § 4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  The preponderance 
of the evidence is against a compensable evaluation for 
epididymitis.

Conclusion

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's service connected epididymitis has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for chronic fatigue and 
sleep disturbance, including as due to undiagnosed illness is 
denied. 

Entitlement to service connection for headaches, including as 
due to undiagnosed illness is denied. 

Entitlement to service connection for a skin condition, 
including as due to undiagnosed illness is denied. 

Entitlement to service connection for gastrointestinal 
problems (also claimed as gastritis and hiatal hernia), 
including as due to undiagnosed illness is denied. 

Entitlement to increased (compensable) rating for right 
epididymitis is denied.




REMAND

According to an August 2004 report, the veteran has been 
followed for bilateral shoulder pain for the previous year.  
Those treatment reports have not been associated with the 
claims file.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:
 

1.  The RO should obtain all treatment 
records from the VA Physical Medicine and 
Rehabilitation service in Miami, Florida 
related to the veteran's bilateral 
shoulder pain for the period from July 
1993 to the present and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims on appeal.  The 
RO should also discuss the applicability, 
if any, of Wagner v. Principi, No. 02-
7347 (Fed. Cir. June 1, 2004) vis-à-vis 
the veteran's left shoulder claim 
particularly if he was afforded a medical 
examination in connection with his 
activation for Persian Gulf service on or 
about November 1990.  

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



